Case 4:18-cv-04291 Document 42 Filed on 11/13/20 in TXSD Page 1 of 10
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             November 13, 2020
                                                                              David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION



        SHAPEL WEBBER,                §   CIVIL ACTION NO.
             Plaintiff,               §   4:18-cv-04291
                                      §
                                      §
            vs.                       §   JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        UNIVERSITY OF                 §
        TEXAS MD                      §
        ANDERSON CANCER               §
        CENTER,                       §
              Defendant.              §

                       MEMORANDUM AND ORDER
                  GRANTING SUMMARY JUDGMENT IN PART

           The motion by Defendant University of Texas MD
       Anderson Cancer Center for summary judgment is granted in
       part and denied in part. Dkt 29.
               1. Background
           MD Anderson experienced serious financial deficits in 2016.
       Dkt 29 at 7. It undertook substantial cost-cutting measures in
       January 2017, planning an organization-wide reduction in force
       of eight percent. Id at 10. It then eliminated 778 positions
       pursuant to that reduction in force. Dkt 30-2 at ¶ 5. One of those
       positions was that of Plaintiff Shapel Webber. She is an African
       American woman who worked as a Senior Administrative
       Assistant at MD Anderson for six years before she was fired.
       Dkt 38 at 2.
           MD Anderson asserts that the members of its evaluation
       team followed institutional guidance when determining which
       employees to lay off. Dkt 32-3. The evaluation team consisted
Case 4:18-cv-04291 Document 42 Filed on 11/13/20 in TXSD Page 2 of 10




       generally of management-level employees, being Kent Postma,
       Michael Beel, Kyle Taylor, Cammie Williams, Regina Smith, and
       Elizabeth Lottinger. Dkt 30-2 at ¶ 6. Lottinger attests that the
       evaluation team concluded that a Senior Administrative Assistant
       position could be shifted to “other support staff.” Dkt 30-2 at
       ¶ 9. And she attests that Webber was terminated because she was
       “the only employee in the group on formal disciplinary action.”
       Ibid. That disciplinary action was for making excessive personal
       phone calls and failing to timely perform assignments. See
       Dkt 33-4 at 1.
            Webber didn’t report directly to any member of the
       evaluation team. She instead primarily interacted with her direct
       supervisor and an administrative director—Vivian Garcia and
       Angie Hill, respectively. Dkt 38-3 at 6. She alleges that the
       reduction-in-force process was simply a pretext for racial
       discrimination against her. Dkt 38 at 7. She reviews a history of
       harassing actions taken by Garcia and Hill to support this claim.
       These include filing unfounded workplace complaints, speaking
       Spanish intentionally to exclude her, improperly disallowing time
       off, and making implicitly racial insults. See id at 7–10, 12–14.
            Webber alleges that she filed grievance reports against Garcia
       in January and February of 2016. See Dkt 33-1; Dkt 33-2. She
       also filed a grievance report against Hill and initiated an EEOC
       complaint against her in July 2016. Dkt 30-2 at ¶ 10; Dkt 32-4;
       Dkt 32-5. She alleges that her firing was retaliation for the
       grievance reports. Dkt 1 at ¶ 5.32.
            Webber alleges separate facts in an attempt to show a
       pervasive hostile work environment. She asserts that she was
       allowed a shorter lunch break than her Hispanic coworkers.
       Dkt 38-5 at 2. She asserts that in the absence of a formal time-
       off policy, her supervisors were less generous with her time-off
       requests than with others. See generally Dkt 38-4. And she asserts
       that work discussions were frequently conducted to her exclusion
       in Spanish. Dkt 38-12 at 7. Webber points to Brittany Thompson,
       an African American co-worker, as recounting many of the same
       experiences. Dkt 38-11 at 17. Webber asserts that Thompson
       resigned after persistent harassment by Garcia and Hill. But this




                                       2
Case 4:18-cv-04291 Document 42 Filed on 11/13/20 in TXSD Page 3 of 10




       is unsupported by any specific citation, with Webber instead
       generally citing the entirety of Thompson’s deposition.
            Webber brought claims for discrimination, a hostile work
       environment, and retaliation in November 2018. Dkt 1. She
       originally brought numerous state-law discrimination claims, but
       voluntarily withdrew them earlier in this action. Dkt 6.
       MD Anderson moves after the close of discovery for summary
       judgment on the three remaining claims. Dkt 29.
                 2. Legal Standard
            Rule 56(a) of the Federal Rules of Civil Procedure requires a
       court to enter summary judgment when the moving party
       establishes that it is entitled to judgment as a matter of law
       because no genuine dispute exists as to any material fact. See
       Trent v Wade, 776 F3d 368, 376 (5th Cir 2015). The Fifth Circuit
       holds that a fact is material if its resolution in favor of one party
       might affect the outcome of the lawsuit under governing law.
       Sossamon v Lone Star State of Texas, 560 F3d 316, 326 (5th Cir 2009)
       (citations omitted). And the Fifth Circuit holds that a genuine
       dispute of material fact exists “when the ‘evidence is such that a
       reasonable jury could return a verdict for the nonmoving party.’”
       Nola Spice Designs LLC v Haydel Enterprises Inc, 783 F3d 527, 536
       (5th Cir 2015), quoting Anderson v Liberty Lobby, 477 US 242, 248
       (1986).
            A court reviewing a motion for summary judgment must
       draw all reasonable inferences in the light most favorable to the
       nonmoving party. Connors v Graves, 538 F3d 373, 376 (5th Cir
       2008). The moving party typically bears the entire burden to
       demonstrate the absence of a genuine issue of material fact. Nola
       Spice, 783 F3d at 536 (citation omitted); see also Celotex Corp v
       Catrett, 477 US 317, 323 (1986). But when a motion for summary
       judgment by a defendant presents a question on which the
       plaintiff bears the burden of proof at trial, the burden shifts to
       the plaintiff to proffer summary judgment proof establishing an
       issue of material fact warranting trial. Nola Spice, 783 F3d at 536
       (citations omitted). To meet this burden of proof, the evidence
       must be both competent and admissible at trial. Bellard v
       Gautreaux, 675 F3d 454, 460 (5th Cir 2012) (citations omitted).




                                        3
Case 4:18-cv-04291 Document 42 Filed on 11/13/20 in TXSD Page 4 of 10




             The party opposing summary judgment must also identify
       specific evidence in the record and articulate precisely how that
       evidence supports their claim. Willis v Cleco Corp, 749 F3d 314,
       317 (5th Cir 2014) (citations omitted). It is not enough to simply
       file an undifferentiated collection of exhibits. “If somewhere in a
       record there is evidence that might show a dispute of material
       fact, the district court needs to be pointed to that evidence as
       opposed to having to engage in an extensive search.” Hernandez v
       Yellow Transportation Inc, 670 F3d 644, 654 (5th Cir 2012) (citations
       omitted).
                 3. Analysis
             Webber brings claims of intentional discrimination,
       discriminatory retaliation, and hostile work environment.
       MD Anderson moves for summary judgment against them all.
                      a. Reduction-in-force discrimination claim
             A plaintiff alleging intentional discrimination under Title VII
       may prove her case using either direct or circumstantial evidence.
       McCoy v City of Shreveport, 492 F3d 551, 556 (5th Cir 2007).
             “Direct evidence is evidence, which if believed, proves the
       fact in question without inference or presumption.” Reilly v TXU
       Corp, 271 F Appx 375, 379 (5th Cir 2008) (citations omitted).
       Where no direct evidence of discrimination is proffered, analysis
       proceeds under the burden-shifting framework set out in
       McDonnell Douglas Corp v Green, 411 US 792, 802–03 (1973). See
       also McCoy, 492 F3d at 556. Under that framework, a plaintiff
       must make a prima facie case of discrimination, after which the
       burden passes to the employer to provide a legitimate,
       nondiscriminatory reason for the adverse action. McDonnell
       Douglas, 411 US at 802–03. The burden returns to the plaintiff to
       prove pretext if the employer offers a reason. Id at 804.
             Webber offers no direct evidence of discrimination that
       would prove her claims without inference. She instead asks the
       Court to infer from the behavior of her supervisors that
       MD Anderson discriminated against her. Dkt 1 at ¶ 6.1. As a first
       step, then, Webber must set out a prima facie case on her claim of
       discrimination.




                                        4
Case 4:18-cv-04291 Document 42 Filed on 11/13/20 in TXSD Page 5 of 10




            MD Anderson asserts that the only adverse employment
       action at issue is its termination of Webber as part of an overall
       reduction-in-force plan. Dkt 29 at 16–17. Webber claims that
       there were “many other pretextual adverse employment actions.”
       Dkt 38 at 7. But she only argues as to her termination—without
       disputing that MD Anderson undertook a reduction in force. Id
       at 7–10.
            Webber’s claim is thus for intentional discrimination in the
       implementation by MD Anderson of its reduction-in-force plan.
       The prima facie case for such a claim is very specific. Webber must
       show that:
                 o First, she is a member of a protected class;
                 o Second, she was adversely affected by her employer’s
                     decision;
                 o Third, she was qualified to assume another position
                     at the time of discharge; and
                 o Fourth, there is sufficient circumstantial or direct
                     evidence from which a factfinder may reasonably
                     conclude that the employer intended to discriminate
                     in reaching the adverse employment action, or
                     others who were not members of the protected class
                     remained in similar positions.
       Nichols v Loral Vought Systems Corp, 81 F3d 38, 41 (5th Cir 1996);
       see also Ortiz v Shaw Group, Inc, 250 F Appx 603, 606 (5th Cir
       2007).
            MD Anderson doesn’t contest the first two elements. But it
       argues as to the third that Webber has failed to allege or show
       that she was qualified to assume another position at the time of
       discharge. Dkt 29 at 18. It cites Creaghe v Albemarle Corporation,
       where the Fifth Circuit affirmed summary judgment on an age-
       discrimination claim for failure to produce evidence on
       qualification for another position. 98 F Appx 972, 975 (5th Cir
       2004). The plaintiff in Creaghe had alleged that he was qualified
       for another, named position when he was fired. But his claim
       failed on summary judgment without evidence to support that
       conclusory assertion. Ibid.




                                       5
Case 4:18-cv-04291 Document 42 Filed on 11/13/20 in TXSD Page 6 of 10




            Webber in response fails entirely to mention—much less
       present evidence of—her qualifications to assume another
       position. She argues only that she was qualified for her current
       position. Dkt 38 at 10; Dkt 1 at ¶¶ 5.18–20, 6.2 (complaint). But
       the requirement in a reduction-in-force context is a showing of
       qualification for another position at the time of discharge. Nichols,
       81 F3d at 41. She also argues generally on the basis of McDonnell
       Douglas. Dkt 38 at 10–11. But the factors laid out in Nichols have
       long been held pertinent to the necessary prima facie analysis of
       such a reduction-in-force termination. See Ortiz, 250 F Appx at
       606, citing Amburgey v Corhart Refractories Corp, Inc, 936 F3d 805,
       812 (5th Cir 1991); see also Nichols, 81 F3d at 41, Adams v Memorial
       Hermann, 2018 WL 5886800, *6 (SD Tex).
            Webber fails to establish her qualifications to assume another
       position at the time of discharge. This requires dismissal of her
       claim for intentional discrimination. The parties spend substantial
       parts of their briefs discussing evidence (or its lack) of pretext.
       The Court needn’t reach these arguments because Webber hasn’t
       established a prima facie case.
                     b. Retaliation claim
            Provided that there is no direct evidence, a claim for
       retaliation proceeds much the same way as a claim for intentional
       discrimination. That is, a retaliation claim also uses the McDonnell
       Douglas burden-shifting framework. See Brown v Wal-Mart Stores
       East, LP, 969 F3d 571, 577 (5th Cir 2020). The first step, then,
       requires the plaintiff to establish a prima facie case.
            A prima facie case for retaliation requires the plaintiff to prove
       that:
                 o First, she engaged in a protected activity;
                 o Second, her employer took an adverse employment
                     action against her; and
                 o Third, a causal link exists between the protected
                     activity and the adverse employment action.
       Zamora v City of Houston, 798 F3d 326, 331 (5th Cir 2015) (citations
       omitted).
            MD Anderson doesn’t contest the first and second elements.
       It challenges only the suggestion that a causal link exists between




                                         6
Case 4:18-cv-04291 Document 42 Filed on 11/13/20 in TXSD Page 7 of 10




       Webber’s EEOC complaint and the termination of her
       employment. Dkt 29 at 22–23. Establishing this causal link in the
       prima facie case is different than that required to prove pretext.
       The showing of pretext requires the plaintiff to show that the
       employer wouldn’t have made the adverse employment action but
       for the protected conduct. For example, see McDaniel v Temple
       Independent School District, 770 F2d 1340, 1346 (5th Cir 1985). But
       the showing of the causal link between the protected conduct and
       the adverse action is “much less stringent.” See Long v Eastfield
       College, 88 F3d 300, 305 n 4 (5th Cir 1996); see also Starnes v
       Wallace, 849 F3d 627, 635 (5th Cir 2017) (citing Long footnote
       four). Even so, the plaintiff must produce evidence that the final
       decision-makers knew about the protected activity. Manning v
       Chevron Chemical Co, 332 F3d 874, 883–84 (5th Cir 2003).
             Webber filed an EEOC complaint in July 2016. Dkt 1 at
       ¶ 5.3. She was terminated in January 2017. Id at ¶ 5.5. Webber
       offers little other than this span of months as proof of her prima
       facie case. But the Fifth Circuit in Strong v University Healthcare
       System, LLC held that “temporal proximity” isn’t sufficient by
       itself to establish causation—even if the time between the
       protected activity and the adverse employment action is “very
       close.” 482 F3d 802, 807–08 (5th Cir 2007). And indeed, the Fifth
       Circuit there found that termination three-and-a-half months
       after the filing of an EEOC complaint wasn’t of sufficient
       temporal proximity. Ibid.
             The only other evidence offered by Webber is the deposition
       by Brittany Thompson. See Dkt 38 at 16. Thompson testified that
       Garcia, Hill, and Cynthia Gonzales (another employee at MD
       Anderson) told her on separate occasions that Webber frequently
       reported her coworkers to their supervisors. Dkt 38-11 at 6–11.
       Thompson also states that Garcia told her she wanted to have
       Webber fired. Id at 8. But Webber makes no specific connection
       between those statements and the termination of her
       employment. See Dkt 38 at 15–17. She offers no evidence that
       the evaluation team knew of her protected activity. Compare
       Gollas v University of Texas Health Science Center at Houston, 425 F
       Appx 318, 325 (5th Cir 2011). Webber at best establishes that
       Garcia reports to two members of the evaluation team, being




                                        7
Case 4:18-cv-04291 Document 42 Filed on 11/13/20 in TXSD Page 8 of 10




       Smith and Williams. See Dkt 38-11 at 6. But Webber provides no
       evidence that Garcia (or Hill, or Gonzales) ever advocated to one
       of the members of the evaluation team that Webber be
       terminated.
             To be clear, Webber isn’t here pursuing a so-called cat’s-paw
       case. In such a case, “if [an] employee demonstrates a co-worker
       with a retaliatory motive had influence over the ultimate
       decisionmakers, that co-worker’s retaliatory motive may be
       imputed to the ultimate decisionmakers, thereby establishing a
       causal link between the protected activity and the adverse
       employment action.” Gollas, 425 F Appx at 325 (citation omitted).
       Webber submits no evidence suggesting that Garcia, Hill, or
       Gonzales had any influence over anyone on the evaluation team.
             MD Anderson also argues that Webber fails to show that its
       sponsored reason for terminating her employment—the
       organization-wide reduction in force—is a pretext for
       discrimination. This needn’t be addressed where Webber fails to
       establish a prima facie case of retaliation. This claim must be
       dismissed.
                     c. Hostile work environment claim
             In addition to its prohibition of direct discrimination,
       Title VII “makes it unlawful for employers to require ‘people to
       work in a discriminatorily hostile or abusive environment.’”
       West v City of Houston, Texas, 960 F3d 736, 741 (5th Cir 2020),
       quoting Gardner v CLC of Pascagoula, LLC, 915 F3d 320, 325 (5th
       Cir 2019). This claim requires Webber to show:
                 o First, membership in a protected group;
                 o Second, harassment;
                 o Third, the harassment was based on an
                     impermissible factor under Title VII;
                 o Fourth, the harassment affected a term, condition, or
                     privilege of employment; and
                 o Fifth, the employer knew or should have known of
                     the harassment yet failed to address it promptly.
       Hernandez, 670 F3d at 654 (citations omitted).
             MD Anderson challenges only the fourth element, arguing
       that Webber “fails to assert facts that come close to establishing



                                       8
Case 4:18-cv-04291 Document 42 Filed on 11/13/20 in TXSD Page 9 of 10




       a severe and pervasive abusive working environment.” Dkt 29 at
       20–22. Argument of a conjunctive prerequisite—viz, conduct
       that is both severe and pervasive—states an incorrect standard.
            To constitute a violation of Title VII, harassment must be
       “sufficiently severe or pervasive to alter the conditions of the
       victim’s employment and create an abusive working
       environment.” Ramsey v Henderson, 286 F3d 264, 268 (5th Cir
       2002) (emphasis added; citation omitted); see also Royal v CCC &
       R Tres Arboles, LLC, 736 F3d 396, 402–03 (5th Cir 2013). This is
       a broad inquiry that considers among other things “the frequency
       of the discriminatory conduct; its severity; whether it is physically
       threatening or humiliating, or a mere offensive utterance; and
       whether it unreasonably interferes with an employee’s work
       performance.” Hernandez, 670 F3d at 651, quoting Ramsey, 286
       F3d at 268. The Fifth Circuit cautions district courts to avoid
       premature determination that harassment isn’t sufficiently severe
       or pervasive. For example, see Royal, 736 F3d at 401–03; Harvill v
       Westward Communications, LLC, 433 F3d 428, 436–37 (5th Cir
       2005). And so, the question at this stage is whether—construing
       the facts in favor of the plaintiff—no reasonable jury could find
       such harassment sufficiently severe or pervasive to alter the terms
       of Webber’s employment. See Royal, 736 F3d at 404.
            Webber provides evidence where she was the subject of
       improper discipline. Specifically, she offers evidence that her
       productivity and time spent on the phone weren’t substantially
       different than those of her coworkers—although it led only to
       her discipline. Dkt 38-3 at 4–8; Dkt 38-6. She also submits some
       documentation for her claims that on several occasions she was
       improperly penalized for taking sick days and given less lunch
       time than others. Dkt 38-4; Dkt 38-5; see also Dkt 38-12 at 6. She
       further points to at least two instances where she was insulted—
       in quite stark and opprobrious terms—by Gonzales and Garcia
       directly about or related to her race. Dkt 38-11 at 12–15; Dkt 38-
       12 at 4–7. And she substantiates her claim that her coworkers—
       especially Garcia, Gonzales, Hill, and Melinda Pena (another MD
       Anderson employee)—regularly spoke Spanish to exclude her
       from work-related conversations. Dkt 38-11 at 15–17; Dkt 38-12
       at 4, 7–8.




                                        9
Case 4:18-cv-04291 Document 42 Filed on 11/13/20 in TXSD Page 10 of 10




            Some of this evidence is indeed concerning, if ultimately
        found to be true. This precludes summary judgment.
                 4. Conclusion
            The motion for summary judgment by Defendant University
        of Texas MD Anderson Cancer Center is GRANTED IN PART and
        DENIED IN PART. Dkt 29.
            The motion is GRANTED as to claims by Plaintiff Shapel
        Webber for intentional discrimination and for retaliation. Those
        claims are DISMISSED.
            The motion is DENIED as to her claims regarding a hostile
        work environment.
            SO ORDERED.


            Signed on November 13, 2020, at Houston, Texas.



                                     Hon. Charles Eskridge
                                     United States District Judge




                                      10
